*394APPLICATION FOR REHEARING
No. 3861. Decided April 17, 1948.
By THE COURT.
Submitted on application for rehearing. It is contended that under §549 GC, this Court does not have the power “to review, suspend or delay any order made by” the Public Utilities Commission. This action in no way disturbs an order made by the Commission. It does not affect the rate-making authority of the Commission.
Our attention is called to a statement in our opinion on page 11 as follows:
“It is apparent from an examination of the amended petition that the right to damage depends on the right to injunctive relief.”
We were there considering the equitable feature of the case. When the opinion in its entirety is considered, it will become apparent that the Court did not base its judgment on this statement. We concluded that the jurisdiction of the Court may be invoked and a class suit may be maintained though the action be of a purely legal character.
The application for rehearing will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.